Exhibit 10.1

June 29, 2009

GOLDMAN, SACHS & CO.

KEEFE, BRUYETTE & WOODS, INC.

  as Representatives of the several

  Underwriters to be named in the

  within-mentioned Underwriting Agreement

787 Seventh Avenue

4th Floor

New York, New York 10019

Re: Proposed Public Offering by IBERIABANK Corporation

Ladies and Gentlemen:

The undersigned, a shareholder and an executive officer and/or director, or
proposed shareholder of IBERIABANK Corporation, a Louisiana corporation (the
“Company”), understands that Keefe, Bruyette & Woods, Inc. and Goldman, Sachs &
Co. (“Representatives”) proposes to enter into a Underwriting Agreement (the
“Underwriting Agreement”) with the Company providing for the public offering of
shares (the “Securities”) of the Company’s common stock, $1.00 par value per
share (the “Common Stock”). In recognition of the benefit that such an offering
will confer upon the undersigned, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
agrees with each underwriter to be named in the Underwriting Agreement that,
during a period of 90 days from the date of the Underwriting Agreement, the
undersigned will not, without the prior written consent of the Representatives,
directly or indirectly, (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, or otherwise dispose of or
transfer any shares of the Company’s Common Stock or any securities convertible
into or exchangeable or exercisable for Common Stock, whether now owned or
hereafter acquired by the undersigned or with respect to which the undersigned
has or hereafter acquires the power of disposition, or file any registration
statement under the Securities Act of 1933, as amended, with respect to any of
the foregoing or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Common Stock, whether any such swap or
transaction is to be settled by delivery of Common Stock or other securities, in
cash or otherwise. In the event that either (i) during the period that begins on
the date that is 15 calendar days plus three (3) business days before the last
day of the 90-day restricted period and ends on the last day of the 90-day
restricted period, the Company issues an earnings release or material news or a
material event relating to the Company occurs, or (ii) prior to the expiration
of the 90-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day restricted period, the restrictions set forth herein will continue to
apply until the expiration of the date that is 15 calendar days plus three
(3) business days after the date on which the earnings release is issued or the
material news or event related to the Company occurs.

Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
shares of Common Stock (i) as a bona fide gift or gifts, provided that the donee
or donees agree to be bound in writing by the restrictions set forth herein,
(ii) to any trust or family limited partnership for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust or general partner of the family limited
partnership, as the case may be, agrees to be bound by the restrictions set
forth herein, and provided further that any such transfer shall not involve a
disposition



--------------------------------------------------------------------------------

for value, [(iii) pledged in a bona fide transaction outstanding as of the date
hereof to a lender to the undersigned, as disclosed in writing to the
underwriters,] [(iv) to the Company with respect to the withholding of taxes for
shares of restricted Common Stock vesting during the lock-up period, ]
(iv) pursuant to the exercise by the undersigned of stock options that have been
granted by the Company prior to, and are outstanding as of, the date of the
Underwriting Agreement, where the Common Stock received upon any such exercise
is held by the undersigned, individually or as fiduciary, in accordance with the
terms of this Lock-Up Agreement, [(v) subject to Rule 10b5-1 plan] or (v) with
the prior written consent of the Representatives. [Representatives agree to
allow the undersigned to sell, or to pledge as security for bona fide loan,
shares held by the undersigned during the lock-up period in an amount not to
exceed [•] shares of Common Stock; provided, however, that any such sale is at a
price above the per share sale price in this public offering and is made in a
manner reasonably designed to minimize any negative impact on this public
offering or the trading or market price of the Common Stock.] For purposes of
this Lock-Up Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin. The undersigned now has
and, except as contemplated by clauses (i) through (v) above, for the duration
of the Lock-Up Agreement will have good and marketable title to the
undersigned’s shares of Common Stock, free and clear of all liens, encumbrances,
and claims whatsoever, except with respect to any liens, encumbrances and claims
that were in existence on the date hereof. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s common stock,
except in compliance with this Lock-Up Agreement. In furtherance of the
foregoing, the Company and its transfer agent are hereby authorized to decline
to make any transfer of securities if such transfer would constitute a violation
or breach of this Lock-Up Agreement.

The undersigned represents and warrants that the undersigned has full power and
authority to enter into this Lock-Up Agreement. The undersigned agrees that the
provisions of this Lock-Up Agreement shall be binding also upon the successors,
assigns, heirs and personal representatives of the undersigned.

The undersigned understands that, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Common Stock to be sold thereunder, the undersigned shall be
released from all obligations under this Lock-up Agreement.

This Lock-up Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

Very truly yours, Signature:     Print Name:   Joint Signature:     Print Name:
 